Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application claims priority to US Patent 9355412, US Patent 9639866  and US Patent 10108986, which are subject to inter partes proceedings and pending litigation as discussed below.  

Rule 37 C.F.R. 1.103(e) states:
(e) Notice of suspension on initiative of the Office. The Office will notify applicant if the Office suspends action by the Office on an application on its own initiative.

MPEP 709.01 states:
In general, examiners should not consider ex parte questions which are pending before the Office in inter partes proceedings involving the same applicant. This situation may arise when at least one application or patent of the same applicant that is involved in an interference, derivation proceeding, inter partes reexamination or inter partes review contains claims which overlap with claims of an application (original or reissue) under examination or with claims involved in an ex parte reexamination proceeding. An examiner should consult with the TC Quality Assurance Specialist to determine the appropriate course of action.




It has come to the attention of the Office that parent applications 14817379 (US Patent 9355412), 15165043 (US Patent 9639866), and 15459010 (US Patent 10108986) are subject to inter partes proceedings.  On November 9, 2021, the Patent Trial and Appeal Board (PTAB) granted a request for trial in the inter partes proceedings.  The trial is currently pending.  The inter partes proceeding is IPR2021-00779.

Additionally, the parent applications 14817379 (US Patent 9355412), 15165043 (US Patent 9639866), and 15459010 (US Patent 10108986) are the subject of pending litigation.  Initially, Sanderling Mgmt. v. Snap Inc. 1:20-CV-04627 was filed in Illinois District Court.  The court granted a request for venue change and transferred the case to California District Court.  In 2:21-cv-02324, the Central District of California found in favor of Snap.  Sanderling appealed to the Court of Appeals for the Federal Circuit (CAFC).  The case number is 2021-2173.  This case is currently pending.


In accordance with MPEP 709.01, the instant application is SUSPENDED in view of the parent applications with claims which overlap in scope and are currently involved in an inter partes review and pending litigation.

The period for suspension will be six (6) months from the date of this decision.  Upon expiration of the period of suspension, applicant should make an inquiry as to the status of the application.







Any inquiries related to this decision may be directed to Examiner Anne Georgalas at 571-270-1258 or Supervisory Patent Examiner Marissa Thein at telephone number 571-272-6764.

/ANNE M GEORGALAS/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625